UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment #1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended July 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52755 ENHANCE SKIN PRODUCTS INC. (Exact name of registrant as specified in its charter) Nevada 84-1724410 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 695 South Colorado Boulevard, Suite 400, Denver, Colorado 80246 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 416-644-8318 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during thepreceding 12 months (or for suchshorterperiod that theregistrantwas requiredto filesuchreports),and(2) hasbeensubjectto suchfiling requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.Yeso Noo (Not Required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “Accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: Number of shares outstanding of the registrant's class of common stock as of July 31, 2011: 53,250,000 1 Table of Contents ENHANCE SKIN PRODUCTS INC. INDEX PART I – FINANCIAL INFORMATION 3 Item 1 Financial Statements and Notes to the Financial Statements 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T Controls and Procedures 14 PART II – OTHER INFORMATION 15 Item 1 Legal Proceedings 15 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3 Defaults Upon Senior Securities 16 Item 4 (Removed and Reserved) 16 Item 5 Other Information 16 Item 6 Exhibits 16 Explanatory Note for Amendment 1: This amendment 1 to our Quarterly report only furnishes the XBRL presentation not filed with the original 10Q filed on September 14, 2011. No other changes revisions or updates were made to the original filing. 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements. Page Number Balance Sheets 3 Statements of Operations 4 Statement of Stockholder's Equity 5 Statements of Cash Flows 6 Notes to the Financial Statements 7 3 Table of Contents ENHANCE SKIN PRODUCTS INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) July 31 April 30 ASSETS Current Cash $ $ Prepaids & deposits - 83 Total current assets Other assets Sales tax receivable Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable to related party Advances related party Total current liabilities Stockholders' equity (deficit) Authorized: 200,000,000 and 100,000,000 common shares par value $0.001 as of July 31, 2011 and April 30, 2011, respectively Issued and outstanding 53,250,000 as of July 31, 2011 and April 30, 2011 Additional paid-in capital Accumulated other comprehensive income ) ) Deficit ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents ENHANCE SKIN PRODUCTS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ending July 31, 2011 and July 31, 2010 (Unaudited) For the three months ended July 31 July 31 Revenue $ $ Cost of goods sold - 43 Gross (loss) profit EXPENSES Operating expenses General & administrative Professional fees Marketing Net loss before other items ) ) Other items Legal settlement expense - Net loss before income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Basic and diluted loss per common share $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents ENHANCE SKIN PRODUCTS INC. CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY For the three months ending July 31, 2011 and the year ending April 30, 2011 (Unaudited) Accumulated Additional other Total Common Stock paid in comprehensive Stockholders Shares Amount Capital income Deficit Equity Balance April 30, 2010 ) ) Common stock sold at $0.04 per share for cash Common stock issued with indirect primary offering agreement for services Common stock sold at $0.02 per share for cash Translation adjustment ) ) Net loss for theperiod ) ) Balance April 30, 2011 $ $ $ ) $ ) $ ) Translation adjustment ) ) Net loss for theperiod ) ) Balance July 31, 2011 $ $ $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents ENHANCE SKIN PRODUCTS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the three months ending April 30, 2011 and April 30, 2010 (Unaudited) For the three months ended July 31 July 31 CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ ) $ ) Amortization of intangible assets - Changes in operating assets and liabilities: Sales tax recoverable 15 ) Prepaids & deposits 83 Inventory - Accounts payable and accrued liabilities ) Accounts payable to related party Cash flows from operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Cash flows from investing activities - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from related party advances Cash flows from financing activities NET INCREASE (DECREASE) IN CASH 31 ) Effect of foreign currency translation adjustments ) Cash, beginning of the period Cash, end of the period $ $ Supplemental disclosure with respect to cash flows: Cash paid for income taxes $
